

116 HR 5677 IH: Fair Credit Reporting for Servicemembers Act
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5677IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Ms. Sánchez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to provide protections for extended active duty uniformed
			 consumers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Credit Reporting for Servicemembers Act. 2.Protections for active duty uniformed consumer (a)DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended—
 (1)in subsection (q), by amending paragraph (1) to read as follows:  (1)Active duty uniformed consumerThe term active duty uniformed consumer means a consumer who is—
 (A)in military service and on active service (as defined in section 101(d) of title 10, United States Code); or
 (B)a member of the uniformed services (as defined in section 101(a) of title 10, United States Code) who is not a member of the armed forces and is on active service.; and
 (2)by adding at the end the following:  (bb)Extended active duty uniformed consumerThe term extended active duty uniformed consumer means an active duty uniformed consumer that is deployed—
 (1)in a combat zone (as defined under section 112(c) of the Internal Revenue Code of 1986); or (2)aboard a United States vessel..
 (b)Prohibition on including certain adverse information in consumer reportsSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended— (1)in subsection (a), by adding at the end the following:
					
 (9)Any item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer.
						; and
 (2)by adding at the end the following:  (i)Notice of status as an extended active duty uniformed consumerWith respect to an item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer, the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was an extended active duty uniformed consumer at the time such action or inaction occurred. The consumer reporting agency shall promptly delete that item of adverse information from the file of the consumer and notify the consumer and the furnisher of the information of the deletion..
 (c)Communications between the consumer and consumer reporting agenciesSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended— (1)in subsection (c)—
 (A)by striking Upon and inserting the following:  (1)In generalUpon;
 (B)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and moving such redesignated subparagraphs 2 ems to the right; and
 (C)by adding at the end the following:  (2)Negative information alertAny time a consumer reporting agency receives an item of adverse information about a consumer, if the consumer has provided appropriate proof that the consumer is an extended active duty uniformed consumer, the consumer reporting agency shall promptly notify the consumer—
 (A)that the agency has received such item of adverse information, along with a description of the item; and
 (B)the method by which the consumer can dispute the validity of the item. (3)Contact information for extended active duty uniformed consumersWith respect to any consumer that has provided appropriate proof to a consumer reporting agency that the consumer is an extended active duty uniformed consumer, if the consumer provides the consumer reporting agency with separate contact information to be used when communicating with the consumer while the consumer is an extended active duty uniformed consumer, the consumer reporting agency shall use such contact information for all communications while the consumer is an extended active duty uniformed consumer.
							; and
 (2)in subsection (e), by amending paragraph (3) to read as follows:  (3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C)..
 (d)Conforming amendmentThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking active duty military each place such term appears and inserting active duty uniformed. (e)Sense of CongressIt is the sense of Congress that any person making use of a consumer report containing an item of adverse information should, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer, take such fact into account when evaluating the creditworthiness of the consumer.
			